Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 directed to an invention non-elected without traverse.  Accordingly, claims 1-5 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 1-5.

REASONS FOR ALLOWANCE
Regarding the amendments to the claims, specification, and drawings, the previous objections and rejections are withdrawn. 

The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Deng Qingyu et al. (CN 109991125A) (hereinafter “Deng”) and Kashiwabara Yusuke et al. (JP 2016057149A) (hereinafter “Yusuke”).

Deng teaches a pressure-variable soft melt dripping performance testing method where dried partial coke and dried iron-containing charge are loaded into a prepared graphite crucible and placed into a pre-configured melting furnace to apply pressure and heat (Deng, [0012-0015]). Deng also teaches that when the melting furnace starts to heat up, protective nitrogen is allowed into the furnace and once the temperature reaches 900°C and is held for 30 minutes, a mixture of carbon monoxide and nitrogen gases are introduced and an initial load pressure is maintained and increased (Deng, [0016-0017]). Moreover, Deng teaches that a temperature sensor collects the temperature signal of the experimental sample and transmits it to a processor where the processor calculates the specific temperature range of the reflow drop and the thickness of the reflow zone (Deng, [0018-0019]). Deng also teaches that a graphite pressing rod is connected to the pressure output member of the pressing device (Deng, [0092]). Deng further teaches that the gas supply system can include a carbon monoxide cylinder, a nitrogen gas cylinder, an argon gas cylinder, and a hydrogen gas cylinder (Deng, [0099-0100]). 

However, Deng does not disclose or suggest that the gas supply system can include a carbon dioxide gas cylinder or that a mixed gas in the hearth of the high temperature furnace is extracted using a vacuum pump before starting to heat the system as presently claimed. 
 
Yusuke teaches a high-temperature property evaluation test device for ore that evaluates high temperature properties related to the behavior of ore used in a blast furnace (Yusuke, [0001]). Yusuke also teaches a carbon containing container, i.e., graphite pot or the like, can be filled with ore and coke and a carbon push rod can apply a load to the ore filled in the carbon container from above (Yusuke, [0008] and [0014]). Yusuke also teaches a gas supply device that supplies a gas having a predetermined composition is introduced to the carbon container from a distribution port at the bottom, where the composition of the supply gas is N2, CO, CO2, and H2 mixed together (Yusuke, [0008] and [0013]). Yusuke further teaches that a heating furnace is provided with a temperature control device (Yusuke, [0015]). 

However, Yusuke does not disclose or suggest that a mixed gas in the hearth of the high temperature furnace is extracted using a vacuum pump before starting to heat the system or when the temperature of the high temperature furnace is less than 500°C, the gas supply system continuously feeds N2 into the high temperature furnace through a pipe; when the temperature of the high temperature furnace is not less than 500°C, the gas supply system feeds a reducing gas composed of N2, CO2, CO and H2 into the high temperature furnace through a pipe; when the temperature of the high temperature furnace is greater than 500°C but not greater than a final temperature (greater than 500°C), the gas storage device controls a flow rate of each component in the reducing gas according to the temperature of the high temperature furnace acquired by the temperature acquisition device based on a preset flow control method as presently claimed.

Therefore, it is clear that Deng and Yusuke, either alone or in combination, do not disclose or suggest the present invention.
In light of the above, claims 6 and 9-10 are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        /BRIAN D WALCK/Primary Examiner, Art Unit 1738